ORDER

PER CURIAM:
Mr. Brian J. Tennis appeals the decision made by the Labor and Industrial Relations Commission, which found that he was disqualified for unemployment benefits because he had voluntarily left work without good cause attributable to his work or his employer. He claims that he was discharged, and that if he did quit, it was for good cause attributable to his work or to his employer.
The Commission’s factual findings are supported by competent and substantial evidence, and thus, our review is limited to whether, given these facts, the Commission has misapplied the law. We hold that it has not. Finding no precedential value to our decision, we affirm the Commission’s decision by this summary order but have provided the parties with a memorandum setting out the reasons for our decision. Rule 84.16(b).